Mathews, J.,
delivered the opinion of the court.
In this case the plaintiff claims from his mother, the portion of his father's estate which fell to his share, and was administered by her, as his tutrix by nature, and he obtained judgment in the court below, from which she appealed.
An objection was made to the jurisdiction of the Probate Court of the parish and city of New-Orleans, on account of an alleged division of the parish, which placed the defendant in the parish of Jefferson. It does not appear that on the division, any requisition was made by law, for the removal of records to the new parish. The court in which this suit was commenced, is that in which the succession of the plaintiff's father was opened. Under all the circumstances of the case, we are `of opinion that the judge a quo, was right in retaining jurisdiction.
The defence set up on the merits of the cause, is expenditures incurred by the tutrix, beyond the revenue of the minor. The evidence does not establish the facts of this de-fence.
It is therefore ordered, adjudged and decreed, that ,the judgment of the Court of Probates be affirmed with costs.